Citation Nr: 1138668	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right eye disorder, to include blindness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January 2006 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying entitlement to service for PTSD, hypertension, and glaucoma, in addition to entitlement to VA compensation under 38 U.S.C.A. § 1151 for a right eye disorder resulting from glaucoma surgery.  

The issues of the Veteran's entitlement to service connection for PTSD and glaucoma and VA compensation under 38 U.S.C.A. § 1151 for a right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Hypertension is not shown in service or for many, many years after service, and evidence of a nexus between the Veteran's hypertension and his period of military service or any event thereof, including herbicide exposure, is lacking.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the March 2005 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The VCAA letter of March 2005 did not include notice as to the assignment of disability ratings or effective dates pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), but in this instance, a preponderance of the evidence is against a showing of the service incurrence or aggravation of the Veteran's hypertension.  On that basis, the failure to provide Dingess notice is not viewed as more than harmless error.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question in January 2006, in accord with Pelegrini.  However, as noted above, notice pertaining to Dingess was not furnished at any point in time, but the failure to provide that notice is not more than harmless error as a preponderance of the evidence is against the claim at issue.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided a VA medical examination with respect to his claimed hypertension.  The Veteran currently has hypertension; however, a preponderance of the evidence is against a showing of hypertension in service or for many years after service discharge or a nexus between currently shown hypertension and military service.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to a claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, hypertension is not documented to have been present in service treatment records and the only indication of its presence in service is the Veteran's generalized conclusory statements to that effect and its suggested nexus to service, but that alone is insufficient to warrant a VA medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Hypertension is first shown to have been present many years following the Veteran's service separation and competent evidence linking the Veteran's hypertension to military service is lacking.  Thus, no VA medical examination is indicated.  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Regulations pertaining to Agent Orange exposure, now expanded to include all herbicides used in Vietnam, provide for a presumption of exposure to herbicide agents for veterans who served on active duty in Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The list of diseases for which a presumption of service incurrence exists following inservice herbicide exposure was modified by a recent regulatory change, effective from August 31, 2010, removing chronic lymphocytic leukemia and replacing it with all chronic B-cell leukemia, and also adding ischemic heart disease, excluding hypertension, as well as Parkinson's disease.  See 75 Fed. Reg. 53202 (2010).  The addition to 38 C.F.R. § 3.309(e) of ischemic heart disease included but was not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease."  Hypertension was specifically excluded from the added disease of ischemic heart disease and inasmuch as the prior or current version of 3.309(e) in no way alters the disposition of the instant appeal, there being no showing of ischemic heart disease, remand to permit the RO/AMC to consider the recent changes to 3.309(e) is deemed unnecessary.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the presumption of service connection allowed in 38 C.F.R. § 3.307, the Court has held that the statute does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  

Analysis

Service treatment records are negative for complaints, findings, or diagnoses of hypertension.  No abnormally elevated blood pressure readings are shown after service until the mid-1990s, leading to entry of a diagnosis of hypertension in or about December 1997.  No medical professional offers any finding or opinion specifically linking the Veteran's hypertension to his period of military service or any event thereof.  While the Veteran is presumed to have been exposed to toxic herbicide based on his service in Vietnam, there is no presumption of service incurrence for hypertension related to that exposure and the Veteran presents no medical evidence specifically linking his hypertension to his presumed herbicide exposure in service.  

The Veteran himself alleges that his hypertension bears a nexus to service, to include his inservice exposure to toxic herbicide.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he is not competent to offer a medical diagnosis of hypertension, nor is he competent to provide an opinion from a medical standpoint linking his hypertension to service or inservice herbicide exposure, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  He does not allege, nor does the record demonstrate any continuity of pertinent symptoms or manifestations dating to service discharge or within the one-year presumptive period following service separation.  Accordingly, a preponderance of the evidence is against entitlement of the Veteran to service connection for hypertension.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran alleges that he received VA medical treatment in the 1970s for glaucoma and that such treatment entailed right eye surgery at a VA medical facility in Shreveport, Louisiana, with VA negligence in the conduct of that surgery leading to right eye blindness.  The record reflects the RO's prior attempts to obtain any and all pertinent VA treatment records involving the right eye, including contact with the VA Medical Centers (MCs) in Shreveport and Alexandria, Louisiana, but it appears that such efforts are incomplete and, in addition, no formal finding as to the nonexistence of the records in question or as to the futility of further efforts to obtain same has been entered by the RO to date.  Remand is required to permit a further search for the records in question to be undertaken and, if necessary, entry of a formal finding as to their unavailability.  

The Board notes that the RO's request in August 2005 for all outpatient records compiled at the Overton Brooks VA Medical Center in Shreveport, Louisiana, was responded to later in August 2005 with production of a single document, a VA Form 10-10, Application for Medical Benefits, possibly dated in February 1978, requesting hospital treatment for a right eye disorder.  The record indicates further that in August 2007 the RO sent correspondence addressed to the Shreveport VAMC in Alexandria, Louisiana, requesting only records from June 1974 to August 1978, to which the VAMC in Alexandria, Louisiana, as opposed to the Shreveport VAMC, responded that they were unable to locate the records and that no records were found for the specified time period.  

The Veteran has alleged principally that his claimed right eye treatment, including surgery, was accomplished at the Shreveport VAMC, although he has at times indicated that it may have occurred at the Outpatient Clinic in Bossier City, and during various time frames dating from as early as 1970 and as late as 1978.  Given the ambiguities in this case, further efforts are needed to search for pertinent records at all possible locations within the VA medical facilities in Louisiana, to include pertinent records repositories where such records may now be housed, and depending upon the outcome of that search, entry of a formal finding as to the unavailability of pertinent eye-related treatment records.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2010).  On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010, for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim and further development, to include the conduct of a VA examination, is needed prior to the Board's merits-based adjudication of this matter.  38 C.F.R. § 19.9 (2010).  

Accordingly, this portion of the case  is REMANDED for the following actions:

1.  Undertake a search of all VA medical facilities in Louisiana for eye-related treatment records compiled during postservice years, to include any such records relating to right eye surgery for glaucoma during from 1970 to 1978 at the VAMC in Shreveport, Louisiana, and all associated VA Outpatient Clinics, and especially the clinic in Bossier City, Louisiana.  Efforts to obtain these and any other Federal records must continue until the records in question are obtained and associated with the Veteran's VA claims folder or until VA determines by its formal finding that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.  

2.  Obtain any and all pertinent VA treatment records, not already on file, including all treatment files compiled prior to 1995 and after 2001, for inclusion in the Veteran's VA claims folder.  Among those records are those compiled by attending VA doctors, R. Weingarten and M. Sira, as indicated by the Veteran.  

3.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of his claimed PTSD.  The claims folder should be made available to the examiner in conjunction with the examination.  The examination should entail a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.

The VA psychiatric or psychological examiner is asked to offer an opinion as to the following, providing a complete rationale for each opinion offered:

Does the Veteran meet the diagnostic criteria for entry of a diagnosis of PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity while on active duty and, if so, whether it is at least as likely as not (50 percent or greater degree of probability) that any such stressor was sufficient to cause the Veteran's PTSD?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

4.  If and only if additional VA treatment records are obtained on remand which indicate that right eye surgery for treatment of the Veteran's glaucoma was attempted by VA during the 1970s or approximate thereto, then afford the Veteran a VA eye examination in order to determine the nature and etiology of any additional right eye disability resulting from that VA surgery.  The claims folder should be made available to the examiner in conjunction with the examination.  The examination should entail a physical examination and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.

The VA examiner is asked to offer an opinion as to the following questions, offering a complete rationale for each opinion:  

a)  Did the Veteran incur additional disability as a result of VA right eye surgery conducted in the 1970s or approximate thereto, and, if so, the nature of that disability should be fully delineated?

b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's additional disability was proximately caused by VA treatment that was careless, negligent, indicative of a lack of proper skill, or erroneous judgment?  The examiner is asked to set forth in detail the standard of care owed the Veteran at the given place and time of his VA right eye surgery and whether in fact there was a breach of that standard of care.  

c)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's additional disability involving his right eye was proximately caused by an event not reasonably foreseeable?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  Thereafter, undertake any additional evidentiary development deemed warranted under the circumstances, followed by readjudication of the remaining issues on appeal, to include consideration as applicable to the claim for service connection for PTSD the recent changes to 3.304(f), as identified in 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and following an appropriate period of time in which they are invited to respond, the record should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


